IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41483
                         Summary Calendar



L.B. PATTON,

                                         Plaintiff-Appellant,

versus

STEVEN R. SWIFT; FRANCIS CHERIAN, DR.,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-298
                       --------------------
                           July 16, 2002

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     L. B. Patton, Texas prisoner # 579695, argues that the

district court erred in dismissing his 42 U.S.C. § 1983 claim

that Warden Steven Swift and Dr. Francis Cherian conspired to

change his medical restrictions so that he could be assigned to

work in the fields.   He argues that Swift and Dr. Cherian changed

his medical restriction although they knew there was a

substantial risk of serious harm in requiring him to work in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41483
                                -2-

fields.   Because Patton’s medical restrictions were changed by

Physician Assistant J. Gabbard, Patton has not shown that Warden

Swift and Dr. Cherian personally changed his medical restrictions

in deliberate indifference to his serious medical needs.    See Doe

v. Taylor Indep. Sch. Dist., 15 F.3d 443, 454-55 (5th Cir. 1994)

(en banc).

     Patton alleges that Dr. Cherian committed medical

malpractice by not examining him to determine the extent of his

physical abilities.   However, medical malpractice or negligence

does not amount to a constitutional violation.    See Estelle v.

Gamble, 429 U.S. 97, 107-08 (1976); Jackson v. Cain, 864 F.2d
1235, 1246 (5th Cir. 1989).

     Patton also argues that Dr. Cherian changed his medical

restrictions in retaliation against him for presenting evidence

concerning Dr. Cherian in another civil case.    Patton has not

shown that Dr. Cherian personally changed his medical

restrictions and has not presented any direct evidence from which

retaliation by any prison official may be inferred.     See Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     AFFIRMED.